IN THE SUPREME COURT OF THE STATE OF NEVADA


                THOMAS VAIL,                                         No. 68289
                Appellant,
                vs.
                WARDEN WILLIAMS,
                Respondent.                                             FILED
                                                                        JUN 1 7 2016




                                       ORDER OF AFFIRMANCE
                            This is a pro se appeal from a district court order denying
                appellant Thomas Vail's postconviction petition for a writ of habeas
                corpus. Eighth Judicial District Court, Clark County; Eric Johnson,
                Judge.
                            Vail's petition was filed on December 31, 2014, more than one
                year after his judgment of conviction was entered on December 2, 2013. 1
                See NRS 34.726. Thus, his petition was untimely filed. Vail failed to



                      Wail pleaded guilty to theft in the amount of $2,500 or more against
                a person 60 years of age or older and was sentenced to 26 to 72 months
                incarceration. The sentence was suspended and Vail was placed on
                probation. On December 30, 2013, the district court entered an amended
                judgment of conviction revoking his probation and imposing the
                underlying sentence.




SUPREME COURT
        OF
     NEVADA


(01 1947A
                                                                                       )6Q
                demonstrate good cause and prejudice to excuse the untimely filing.      See
                id. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 2




                                                            Douglas



                                                            Cherry


                                                                           niffia&
                                                            Gibbo




                cc:   Hon. Eric Johnson, District Judge
                      Thomas Vail
                      Attorney General/Carson City
                      Attorney General/Las Vegas
                      Eighth District Court Clerk




                      2We have reviewed all documents that appellant has submitted to
                the clerk of this court in this matter, and we conclude that no relief based
                upon those submissions is warranted. To the extent that appellant has
                attempted to present claims or facts in those submissions which were not
                previously presented in the proceedings below, we have declined to
                consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A